—Judgment, Supreme Court, New York County (Clifford Scott, J.), rendered April 18, 1990, convicting defendant after a jury trial of murder in the second degree, criminal use of a firearm in the first degree, and criminal possession of a weapon in the second and third degrees, and sentencing him to concurrent terms of incarceration of 15 years to life, 8-Vs to 25 years, 5 to 15 years, and 2-Vs to 7 years, respectively, unanimously affirmed.
The Sandoval ruling, limiting inquiry as to whether defendant had been convicted of a felony, did not result in undue prejudice to defendant (see, People v Ricks, 135 AD2d 844, 845, lv denied 73 NY2d 895, 74 NY2d 746). We note that the prosecutor, in fact, did not elicit this testimony, and did not refer to it in summation. The prosecutor’s summation, was reasoned response to that of the defendant. Concur—Murphy, P. J., Milonas, Ellerin, Wallach and Smith, JJ.